DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of preliminary amendment and IDS filed 09/04/2020.
Claims 1-14 and 16-17 are amended.   
New claims 18-21 are added.
Claims 1-14 and 16-21 are pending.

Priority
The examiner acknowledges this application as a 371 of PCT/EP2018/077791 filed 10/11/2018, which claims benefit of 62/570,746 filed 10/11/2017 and EPO 17205543.6 filed 12/05/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 4 recites that the transdermal therapeutic system comprises guanfacine free base in the guanfacine-containing layer and that the guanfacine containing layer further comprises from 1-75 mg/TTS guanfacine.   It is unclear how the transdermal therapeutic system containing guanfacine further comprises guanfacine.   For examination purposes, claim 4 is examined as the transdermal therapeutic system of claim 1 where the guanfacine-containing layer comprises 1-75 mg/TTS guanfacine. 
Please note that claim 4 has used the abbreviation TTS without initially stating what it stands for in the claim.   It is suggested that the abbreviation “TTS” be included in parenthesis after “Transdermal therapeutic system” in claim 1 such that the “TTS” can be used subsequently without having to write out the full meaning or the full meaning of the “TTS” be written out in claim 4 with the “TTS” placed in parenthesis.
Correction is respectfully requested.
Claim 8 states that the transdermal therapeutic system of claim 1 contains from 35 to 70% silicone as a first polymer in the guanfacine-containing layer and the guanfacine containing layer further contains silicone polymer at 15-45%.   Silicone polymer is silicone polymer.   It is unclear/confusing how the guanfacine-containing layer contains silicone polymer and further contains the same silicone polymer.
  Correction is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnhart et al. (EP 0 622 075 A1).
Claim 1 is a transdermal therapeutic system comprising backing layer and guanfacine containing layer; and the transdermal therapeutic system contains at least one silicone polymer.  
Barnhart discloses transdermal delivery system comprising a backing layer and a drug adhesive layer (see the whole document with emphasis on at least claims 1, 7, 9; abstract, page 3, lines 20-21, 24-26, 28 and 39-40); the drug adhesive layer is comprised of pressure sensitive adhesive (page 4, line 6); guanfacine is one of the drugs for the drug layer (page 5, line 20, claim 7).   The active drug containing adhesive layer comprises impervious release liner includes silicone polymer (page 5, lines 32 and 35).   Thus the transdermal delivery system of Barnhart claim 1.  
For claim 3, the adhesive layer containing guanfacine drug in Barnhart is pressure sensitive (see page 4, line 6).   The pressure sensitive adhesive polymer meets the limitation of self-adhesive polymer because gleaning from the as filed disclosure shows that pressure sensitive adhesive polymer is described as self-adhesive (see page 6, lines 43-44 of the instant disclosure).
Thus, Barnhart anticipates claims 1 and 3 by teaching all the elements of claims 1 and 3.

Claim(s) 1-5, 7, 9, 11-13, 16-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KULAKOFSKY et al. (US 20150342899 A1).
Claim 1 is a transdermal therapeutic system comprising backing layer and guanfacine containing layer; and the transdermal therapeutic system contains at least one silicone polymer.  
KULAKOFSKY teaches transdermal drug delivery system comprising polymer matrix comprising clonidine or guanfacine, backing layer and release liner (see the whole document with emphasis on paragraphs [0008]-[0011]) and with the guanfacine present as a free base (paragraph [0046]).   The polymer matrix comprises pressure sensitive adhesive polymer with the therapeutically active agent dispersed or dissolved therein; the polymer matrix further comprises plasticizers, enhancers, co-solvents, fillers, antioxidants, solubilizers or other additives (paragraph [0031]); in some embodiments, the pressure sensitive polymer matrix comprises silicone polymer (paragraph [0066]-[0071]).   Guanfacine, a non-stimulant is present in specific embodiments at about 5, 6, 7, 8, 9 and about 7% based on the weight of the polymer matrix (paragraph [0049] and the polymer matrix is the guanfacine containing layer because the polymer matrix contains the guanfacine.  
The pressure sensitive adhesive polymer meets the limitation of self-adhesive polymer because gleaning from the as filed disclosure shows that pressure sensitive adhesive polymer is described as self-adhesive (see page 6, lines 43-44 of the instant disclosure).
Thus, for claims 1-5, the transdermal drug delivery system of KULAKOFSKY comprising backing layer, about 5-10% guanfacine (claims 4 and 5) in the free base form and present in the pressure sensitive adhesive polymer matrix (claim 3) (which is self-adhesive) comprised of silicone polymer, anticipates claims 1-5. 
For claim 7, the recitation that the “silicone polymer is obtainable by condensation of silanol endblocked polydimethylsiloxane with a silicate” is the process of making the silicone polymer.   The silicone of KULAKOFSKY anticipates the claimed silicone.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.   The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
For claim 9, the polymer matrix containing the guanfacine in KULAKOFSKY also contains plasticizers, enhancers, co-solvents, fillers, antioxidants, solubilizers or other additives (paragraph [0031]) and penetration enhancers (paragraphs [0079]-[0083]). 
For claim 11, isopropyl myristate penetration enhancer (paragraph [0081]) anticipates the requirement of claim 11. 
For claim 12
For claim 13, when the polymer matrix, which is the matrix containing the guanfacine, comprises up to 5% or up to 10% penetration enhancer which meets the limitation of additive, the requirement of claim 13 is met.
For claims 16 and 17, KULAKOFSKY administers the transdermal drug delivery system comprising backing layer, pressure sensitive adhesive polymer matrix comprised of silicone polymer and comprising about 5-10% guanfacine by transdermal application to the skin of as human subject for a duration of 24 hours or longer to treat ADD or ADHD (claims 14-16; paragraphs [0012], [0050] and [0095]) thereby anticipating the claims.
For claim 21, the transdermal drug delivery system of KULAKOFSKY also contains stimulant (claim 1) and the presence of the non-stimulant guanfacine meets the limitation of adjunct in claim 21. 
Therefore, KULAKOFSKY teaches all the elements of claims 1-5, 7, 9, 11-13, 16-17 and 21 thereby anticipating the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KULAKOFSKY et al. (US 20150342899 A1) as applied to claim 1.
KULAKOFSKY has been described above to anticipate claim 1.   The silicone is present from about 14% to 94% of the matrix polymer (paragraph [0071]).   Thus for claim 6, KULAKOFSKY does not teach the amount of silicone in the claimed range of from 20-99%.   But, KULAKOFSKY’s amount in the range of from about 14% to 94% overlaps the claimed range of from 20-99%.    
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the priorart” a prima facie case of obviousness exists.   In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).    In the instant case, the disclosed range of from about 14% to 94% allows for at least 25-94% and this range is within the claimed range such that the claimed range is prima facie obvious over the disclosed range.   
Therefore, KULAKOFSKY renders claim 6 prima facie obvious.

 Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KULAKOFSKY et al. (US 20150342899 A1) as applied to claim 1, in view of Amiel et al. (US 20130276672 A1).
KULAKOFSKY has been described above to anticipate claims 1 and 9.   Claim 10 depends on claim 9.   KULAKOFSKY teaches that the guanfacine-containing layer contains polyethylene glycol (paragraph [0081]).   The polyethylene glycol meets the limitation of dispersing agent additive of claim 10.   KULAKOFSKY differs from claim 10 by not teaching the average molecular weight of the polyethylene glycol.   However, polyethylene glycol having average molecular weight of 400 g/mole (PEG-400) is a known dispersant (see at least claim 55 of Amiel).   Therefore, at the effective date of the invention one having ordinary skill in the art would have been motivated to use known PEG-400 in the composition of KULAKOFSKY as the additive for dispersing the active agent in the polymer matrix.
Therefore, KULAKOFSKY in view of Amiel renders claim 10 prima facie obvious.

Claims 1, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KULAKOFSKY et al. (US 20150342899 A1) as applied to claim 1, in view of BERNKNOPF (“Guanfacine (INTUNIV) for Attention-Deficit Hyperactivity Disorder” in STEPS, New Drug Reviews, February 15, 2011, www.qqfp.org/cfp).
KULAKOFSKY has been described above to anticipate claims 1 and 16.   Claim 18 depends on claim 16.   KULAKOFSKY teaches that the transdermal drug delivery system can be applied to the skin of human to treat ADHD.   KULAKOFSKY differs from claim 18 because KULAKOFSKY does not identify the age group that can be treated with the guanfacine transdermal system/patch.   The age group recited in claim 18 is from 6-17 years of age.    It is 
Therefore, KULAKOFSKYin view of BERNKNOPF renders claim 18 prima facie obvious.

Claims 1, 16, 17, 8, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KULAKOFSKY et al. (US 20150342899 A1) as applied to claims 1 and 16-17, in view of Miranda et al. (US 5,656,286). 
KULAKOFSKY has been described above to anticipate claims 1 and 16-17.   Claims 19 and 20 depend from clam 17.   Claims 8 and 14 depend on claim 1.   KULAKOFSKY teaches that the transdermal delivery system is applied to the skin for a duration of up to 24 hours (claims 14-16; paragraphs [0012], [0050] and [0095]).   KULAKOFSKY differs from claims 19-20 in that KULAKOFSKY does not teach that the transdermal drug delivery system can be applied to the skin of human patient for at least 72 hours (claim 19) and for about 84 hours (claim 20). 
Miranda teaches transdermal drug delivery system having backing layer and adhesive silicone and acrylic matrix layer (see the whole document with emphasis on column 4, lines 44-47; Figs. 5, 7 and 10; column 9, lines 36 and 45) for delivery of alpha-Adrenergic agonist such as guanfacine (column 11, line 65; column 12, line 2; column 20, line 62;) and estradiol (column 29, lines 2-4; column 36, lines 28, 31 and 46-49); Miranda discloses that the flux of estradiol is 
For claim 8, KULAKOFSKY does not teach using combination of silicone and acrylate polymer for the polymer matrix containing guanfacine.   However, Miranda teaches multiple polymer adhesive system that comprises pressure sensitive adhesive blend of acrylic polymer and silicone polymer for delivery of drug through skin and acrylic polymer is polyacrylate or polyacrylic polymer; the amount of the acrylic based polymer/polyacrylate and the silicone based polymer is adjusted so as to modify the saturation concentration of the drug in the drug adhesive layer (column 9, lines 34-50).   In example 1, the silicone based polymer/polysiloxane is used at 42.8% and the polyacrylate used at 28.6%.   While example 1 teaches nitroglycerin as the active agent, the delivery system is a transdermal and Miranda also teaches that one of the actives that could be delivered is guanfacine.   Therefore, at the effective date of the invention, the person of ordinary skill in the art would be motivated to optimize the composition in the polymeric matrix of KULAKOFSKY by adjusting the amount of the acrylic based polymer/polyacrylate and the silicone based polymer so as to modify the saturation concentration of the drug in the drug 
For claim 14, KULAKOFSKY is silent as to the area of release of the guanfacine.   However, Miranda teaches that the transdermal delivery system can be any shape and may have an area of 1-200 cm2 and more preferred area of 50-60 cm2 (see column 35, lines 4-8) and this area represents area of release such that at effective date of the invention one would look to Miranda to adapt same area of release as disclosed by Miranda for the release of the therapeutic guanfacine through the skin. .   
Thus, KULAKOFSKY in view of Miranda renders claims 8, 14 and 19-20 prima facie obvious.    
    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and 1-15 and 17-22 of copending Application Nos. 16/755,048 and 16/755,049 respectively (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
For 16/755,048: The difference between co-pending claim 1 and examined claim 1 is that the co-pending claim 1 uses silicone acrylic hybrid polymer.  The silicone acrylic hybrid polymer is a silicone based polymer.   The silicone acrylic hybrid polymer broadly examined as a silicone polymer as it anticipates the generic silicone polymer.   Further, 
For 16/755,049: Co-pending claims 1 and 2 anticipate examined claims 1-3 and 9.   Co-pending method claims 17-22 anticipate the examined method claims 16-21.   Dependent claims 3-15 also anticipate the transdermal delivery system composition of examined claims 4-8 and 10-14.     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 24-25; and 1-18 and 22  of copending Application Nos. 15/733,595 and 15/733,596 respectively in view of KULAKOFSKY et al. (US 20150342899 A1).
For 15/733,595: The difference between co-pending claims 1-20 and the examined claims 1-14 is that copending claims teaches the same transdermal delivery vehicle as the examined transdermal delivery vehicle for the delivery of any active agent.   However, it is known in the art that the transdermal delivery vehicle of the co-pending claims has been known to effectively deliver guanfacine through the skin (see the whole document with emphasis on paragraphs [0008]-[0011]), [0031], [0046], [0066]-[0071] of KULAKOFSKY ).   Therefore, at the effective date of the invention, one having ordinary skill in the art prompted by design choice of delivering guanfacine would use the transdermal delivery vehicle of the copending claims to transdermally deliver guanfacine through the skin for the purpose of treating ADHD.    The co-pending transdermal vehicle 
For 15/733,596: The difference between co-pending claims 1-18 and the examined claims 1-14 is that copending claims teaches the same transdermal delivery vehicle as the examined transdermal delivery vehicle for the delivery of any active agent.   However, it is known in the art that the transdermal delivery vehicle of the co-pending claims has been known to effectively deliver guanfacine through the skin.   Therefore, at the effective date of the invention, one having ordinary skill in the art prompted by design choice of delivering guanfacine would use the transdermal delivery vehicle of the copending claims to transdermally deliver guanfacine through the skin for the purpose of treating ADHD.    The co-pending transdermal vehicle is the same vehicle used by the examined transdermal vehicle for the delivery of guanfacine.   The product made by the co-pending method claim 22 is the same composition used in the examined composition for the delivery of guanfacine.  
This is a provisional nonstatutory double patenting rejection.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/641,747 in view of KULAKOFSKY et al. (US 20150342899 A1).
The difference between co-pending claims 1-16 and the examined claims 1-14 is that copending claims teaches the same transdermal delivery vehicle as the examined transdermal delivery vehicle for the delivery of rivastigmine.   However, it is known in the art that the transdermal delivery vehicle of the co-pending claims has been known to effectively deliver . 
This is a provisional nonstatutory double patenting rejection.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/979,572 in view of KULAKOFSKY et al. (US 20150342899 A1).
The difference between co-pending claims 1-26 and the examined claims 1-14 is that copending claims teaches the same transdermal delivery vehicle as the examined transdermal delivery vehicle for the delivery of buprenorphine.   However, it is known in the art that the transdermal delivery vehicle of the co-pending claims has been known to effectively deliver guanfacine through the skin (see the whole document with emphasis on paragraphs [0008]-[0011]), [0031], [0046], [0066]-[0071] of KULAKOFSKY ).   Therefore, at the effective date of the invention, one having ordinary skill in the art prompted by design choice of delivering guanfacine would use the transdermal delivery vehicle of the copending claims to transdermally deliver guanfacine through the skin for the purpose of treating ADHD.    The co-pending transdermal vehicle is the same vehicle used by the examined transdermal vehicle for the delivery of guanfacine.  


Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application Nos. 16/979,575 in view of KULAKOFSKY et al. (US 20150342899 A1).
The difference between co-pending claims 1-20 and the examined claims 1-14 is that copending claims teaches the same transdermal delivery vehicle as the examined transdermal delivery vehicle for the delivery of any active agent.   However, it is known in the art that the transdermal delivery vehicle of the co-pending claims has been known to effectively deliver guanfacine through the skin (see the whole document with emphasis on paragraphs [0008]-[0011]), [0031], [0046], [0066]-[0071] of KULAKOFSKY ).   Therefore, at the effective date of the invention, one having ordinary skill in the art prompted by design choice of delivering guanfacine would use the transdermal delivery vehicle of the copending claims to transdermally deliver guanfacine through the skin for the purpose of treating ADHD.    For claim 21, the co-pending transdermal vehicle is the same vehicle used by the examined transdermal vehicle for the delivery of guanfacine while the co-pendng delivery vehicle is used to deliver buprenorphine.   As disclosed by KULAKOFSKY, the same transdermal delivery vehicle as the delivery vehicle of the copending claims is used to deliver guanfacine.
This is a provisional nonstatutory double patenting rejection.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/979,577 in view of KULAKOFSKY et al. (US 20150342899 A1).
The difference between co-pending claims 1-14 and the examined claims 1-14 is that copending claims teaches the same transdermal delivery vehicle as the examined transdermal delivery vehicle for the delivery of nicotine.   However, it is known in the art that the transdermal delivery vehicle of the co-pending claims has been known to effectively deliver guanfacine through the skin (see the whole document with emphasis on paragraphs [0008]-[0011]), [0031], [0046], [0066]-[0071] of KULAKOFSKY).   Therefore, at the effective date of the invention, one having ordinary skill in the art prompted by design choice of delivering guanfacine would use the transdermal delivery vehicle of the copending claims to transdermally deliver guanfacine through the skin for the purpose of treating ADHD.    The co-pending transdermal vehicle is the same vehicle used by the examined transdermal vehicle for the delivery of guanfacine.  
This is a provisional nonstatutory double patenting rejection.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613